UNITED STATES DlSTRlCT COURT
SOUTHERN DISTRICT OF NEW YORK

rural/rt §

>1

11.:»1- t" ’~i' `€f"‘..,"" "Z" ‘
s § §§ § 4 § :§ \' ,,'.. l.l_i. .'._‘ §,..1§.`,'§:;

,<

 

"}.";':;::;;: ;:;_:ot;':“~:: ;:;;,.w,;r ,,_, ...-. _ , “.- s,._s,.
l §§Ejn §§ ?§3:`§`~1`(v
l

;.r,\r:'

C\,` . ,m q _' _
Gordon Springs, l §`“’§§ `§ §§ §" MAR 292919“ _jr

 

 

Plaintiff,

17-cv_451 (AJN)
__V.__

OPINION & ORDER
City of NeW York, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

Firefighter Gordon Springs brings this action against New Yorl< City, the Commissioner
of the Fire Department of the State of New York, and four members of the NeW Yorl< City Fire
Department (“FDNY”) alleging harassment, discrimination on the basis of race and sex, and
retaliation for engaging in protected activity. Before the Couit are motions for summary

judgment filed by two groups of Defendants. For the reasons stated below, the motions are

DENIED in part and GRANTED in part.
I. Background
A. Factual Background
The following facts are undisputed except if specifically noted.
1. The Parties

Plaintiff Gordon Springs is a firefighter employed by FDNY who identifies as “mixed
race.” Dkt. No. 69 W l, lO; Dl<t. No. 76-1 112. After graduating from the Fire Academy in May
2015, Plaintiff Was assigned to Ladder 35 Firehouse. Dkt. No. 69 1111 2, 4. Like all new

graduates, Plaintiff began his career at FDNY as a Probationary Firefighter. Id. 113.
l

 

 

Probationary firefighters are known as “Probies.” Id.

Defendants Charles Swift and Peter Grillo were probationary firefighters at the Ladder 35
Firehouse when Plaintiff began work there. Dkt. No. 69 11 5; Dkt. No. 76 11 3. Defendant Pedro
Aristy was also a firefighter at the Ladder 35 Firehouse at that time, but he Was not a Probie.
Defendant Edward Vreeland is a Lieutenant Firefighter who was present at the Ladder 35
Firehouse in June 2015. Dkt. No. 69 111123, 34. Defendant Daniel A. Nigro is the Commissioner
of FDNY. See Dkt. No. 4 (Compl.). Plaintiff has also brought claims against the City of New
York (“the City”). See id.

2. The May 4, 2015 Gym Incident

Plaintiff began work at the Ladder 35 Firehouse on May 4, 2015. Dkt. No. 69 11 6. Three
other Probies started at Ladder 35 on the same day_Anthony Manetta, Timothy Stack, and lan
Wilson. Id. Manetta and Stack are Caucasian and Wilson is blacl<. Id. at 1111 8-9. “The arrival
of the Probies was announced over the firehouse PA system.” Id. 11 7. On their first day at the
firehouse, Plaintiff and the other Probies were given a tour. Dkt. No. 76 11 5. Plaintiff` testified
that during the tour, Def`endant Grillo told Plaintiff “our house is really gay.” ]d. 11 8. Grillo
denies making this statement, and “[n]o one else present testified that they heard such a
statement.” ]d. 1111 lO-l l. Defendants Aristy, Swift, and Grillo were naked in the gym when the
Probies arrived on their tour, along with one additional firefighter. Id. 1111 15~16. Plaintiff
testified that he was pushed into the gym by Defendant Grillo and that he attempted to leave but
was unable to open the door. Id. 1111 13-14; Dkt. No. 69 11 17.

In the gym, Defendant Aristy instructed Plaintiff to lie down on a bench and begin lifting
weights. Dkt. No. 69 1111 l7-18. Aristy stood behind Plaintif`f fully nude and placed his genitals
on Plaintif`f` s face. Dkt. No. 76 11 29; Dkt. No. 72, Ex. A at 102-103. Plaintiff testified that he

2

 

believed he had to follow Aristy’s orders because Aristy was a “Senior l\/lan,”-a firefighter with
more experience Dkt. No. 72, EX. A at 103~05. Plaintiff had been advised to always listen to a
“Senior Man.” Id. at 87-88. The other firefighters in the gym likewise listened to Aristy’s
orders during the incident Ia’. After a short time, the naked firefighters got dressed Dkt. No.
76 1111 31~32. “The firefighters involved in the gym incident as well as others had heard about
such a prank having been done in the past,” but there is no evidence in the record that such a
prank had actually occurred Dkt. No. 76 11 22. Plaintiff testified that after this incident, Aristy
told him “I know you like my balls in your mouth” on two separate occasions Dkt. No. 72, Ex.
A at l23. Plaintiff did not inform an officer about the incident, and states that Aristy told him “I
could punch you in your face and there is nothing you could do about it[,] and everyone will
keep their mouth shut[,] and after everyone realizes you just called [the Equal Employment
Opportunity “EEO” Office], the real fun will begin.” Ia’.
3. The June 29, 2015 “Bucketing” Incident

On June 29, 2015, Defendant Grillo told Plaintiff that he and Probies Stack and Wilson
were going to do the “pole hole drill” or “pole hole challenge,” in which Probies had to climb the
pole inside the firehouse. Dkt. No. 76 1148. Two non~Defendant firefighters were at the top of
the hole directing the Probies and pouring water on them, a practice called “bucketing.” Id.
“Bucketing” is a practice prohibited by the FDNY’s anti-hazing and anti~bullying policies, and
Plaintiff testified that it is not normally done while Probies are on the fire pole. Ia'. 1166. Stack
and Wilson each took turns climbing up and down the pole while water was poured on them,
Dkt. No. 76 11 53; Dkt. No. 69 1125. Plaintiff was the last of the three to climb the pole. Dkt. No.
69 11 25~26. Plaintiff testified that his experience was different from Stack and Wilson’s in
several respects: (l) Defendant Grillo held the door closed during his turn, whereas it had been

3

 

open before; (2) Plaintiff was hit with much more water than the other Probies and only once he
had reached the very top of the pole', (3) Plaintiff also had breadcrumbs dumped on him; (4) the
light went out while Plaintiff was on the pole. Dkt. No. 72, Ex. A at l46. Plaintiff fell off the
pole and sustained an injury. Id. Plaintiff testified that he was specifically targeted, but he did
not hear any comments about his race or sex during the incident

At some time following the incident, Lieutenant Vreeland asked Plaintiff why he was
limping. Id. at l5 l~53. Initially, another firefighter provided a false reason for the accident ]d.
Later, Plaintiff told Vreeland about the pole hole incident, and Vreeland advised him not to “tap
out”_i.e., not to take medical leave. Id. “Plaintiff then proceeded to “make a mark (file an
incident report) regarding the pole hole incident Dkt. No. 76 1174. According to Plaintiff,
Vreeland prepared a false account of the cause of the injury to include in the report Dkt. No. 72,
Ex. A at 152~53. Plaintiff took approximately six months of medical leave in 2015 after he fell
from the pole. Dkt. No. 69 11 40.

4. EEO Complaints

On October l, 2015, while on medical leave, Plaintiff filed EEO complaints regarding the
gym incident and the bucketing incident Dkt. No. 69 11 42. The matter was referred to the
FDNY Bureau of Investigations and Trial (“BITS”), which investigated the incidents and
ultimately served Aristy, Grillo, and Swift with disciplinary charges Dkt. No. 69 1111 44-46. All
three firefighters stipulated to a penalty of lost pay and a period of probation Id. When Plaintiff
returned from medical leave, he was detailed to Ladder 40, though he had requested to return to
Ladder 35. Dkt. No. 69 1111 73, 75. Plaintiff states that involuntary details have a negative
perception among firefighters 4

A Department Order concerning the investigation was issued and circulated at firehouses.

4

 

Dkt. No. 69 1148. The Order asked members of FDNY to review and comply with their anti-
hazing policy. Dkt. No. 69 1111 48~49. Though Plaintiff was not named in the report, he states
that it was easy for the other firefighters to assess based on context that he was the victim of the
incidents, and other firefighters told him that they knew he had made the complaints Dkt. No.
69 11 51; Dkt. No. 72, Ex. A at 188-89. A highlighted copy of the Order was tacked on the board
in the kitchen in Plaintiff` s new firehouse, and he was told it was to “remind guys to be careful
around [him].” Dkt. No. 72, Ex. A at 188-89.
5. Other Alleged Incidents of Harassment and Retaliation
i. Race Related Comments

When Defendant Grillo first worked with Plaintiff, he asked Plaintiff what nationality he
was. Dkt. No. 71 , Ex. C at 76. In May 2015, his first month on the job,` Plaintiff states that
Aristy told him “[I] don’t like blacks getting on the job this way.” Plaintiff also testified that
Aristy referred to him as a “mixed bag of shit” on multiple occasions Dkt. No. 72, Ex. A at 218.
In addition, other firefighters asked him “what are you[,] black.” ld. at l37. “The plaintiff
admitted that the only person that made a derogatory remark about his race was Aristy.” Dkt.
No. 76 11 38.

ii. Mul‘uals

“A mutual is an exchange of shifts between firefighters.” Dkt. No. 69 11 88. While doing
a mutual with another firefighter is not required, it is a common practice and is permitted by
FDNY leaders. Id. 1111 89-91. Plaintiff testified that other firefighters categorically refused to do
mutuals with him, including Defendant Swift. Id. 111193~94.

iii. Details to Other Fz`rehouses

Plaintiff was detailed to Ladder 40 after returning from medical leave in early 2016. Dkt.

5

 

No. 69 11 75~76. In approximately July 2016, Plaintiff was transferred to Engine 2l, Id. 11 77.
Plaintiff was subsequently transferred to Engine 67. Id. 11 78. Plaintiff has made numerous
requests to return to Ladder 35. ]a’. 1179.

iv. Further Incidem‘s

In February 2016, Plaintiff went to Ladder 35 Firehouse to retrieve his uniform and
discovered that the uniform had been “stabbed and/or desecrated.” Ia'. 1111 57~58. Plaintiff
reported this incident to a lieutenant at Ladder 35. Dkt. No. 69 11 59. Though BITS investigated
the incident, Plaintiff states that he was not taken seriously, and it was suggested that the damage
was regular wear and tear. Id. 11 6l.

While he was stationed at Ladder 21, Plaintiff found screws in his boots, which had been
left on the first floor of the firehouse. Ia'. 11 63. Plaintiff noticed the screws when he put the
boots on to respond to a call, but stated that he was concerned about taking time during the call
to remove them and suffered a foot injury as a result Id. 11 64. Plaintiff testified that he told a
fellow firefighter about the screws, and that firefighter found the incident funny. Dkt. No. 72,
Ex. A at 56. Following the call, Plaintiff informed an officer he had found screws in his boots,
and subsequently went on medical leave. Dkt. No. 69 1111 69-71.

Other incidents occurred at Ladder 2l. On one occasion, Plaintiff" s mattress disappeared
Dkt. No. 69 11 116. Around the same time, Plaintiff noticed that the couplings of his air mask
nozzle had been loosened. Id. at11 118.

B. Procedural Background

Plaintiff filed this action on January 20, 2017, alleging harassment, discrimination, and
retaliation in violation of Title Vll, 42 U.S.C. §§ 1981, 1983, 1985, and 1986; the New York
State Human Rights Law (“NYSHRL”), the New York City Human Rights Law (“NYCHRL”),

6

 

and common law assault and battery. See Dkt. No. 1. Defendants City of New York, Vreeland,
and Nigro (“City Defendants”) filed an answer on June 21, 2017. Dkt. No. 19. Defendant Aristy
filed an answer on July 11, 2017. Dkt. No. 29. Defendants Grillo and Swift (“lndividual
Defendants”) filed an answer on July 2(), 2017. Dkt. No. 32.

On July 27, 2018, City Defendants and Individual Defendants (“Moving Defendants”)
each filed a motion for summary judgment Dkt. Nos. 55; 58. These motions are now fully
briefed and ripe for consideration Defendant Aristy has not moved for summary judgment
II. Legal Standard

Summary judgment shall be granted “if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). The court must “construe the facts in the light most favorable to the non-moving party
and resolve all ambiguities and draw all reasonable inferences against the movant.” Delaney v.
chk of Am. Corp., 766 F.3d 163, 167 (2d Cir. 2014) (internal quotation marks and alterations
omitted). lf the court determines that “the record taken as a whole could not lead a rational trier
of fact to find for the non-moving party, there is no genuine issue for trial” and summary
judgment should be granted to the moving party. Matsushita Elec. Ina.’us. Co., Lfd. v. Zem`th.
Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation marks and citation omitted). “When
opposing parties tell two different stories, one of which is blatantly contradicted by the record, so
that no reasonable jury could believe it, a court should not adopt that version of the facts for
purposes of ruling on a motion for summary judgment” Scott v. Harrl`s, 550 U.S. 372, 380
(2007).

lt is the initial burden of the movant to present evidence on each material element of its

claim or defense and demonstrate that it is entitled to relief as a matter of law. Vt. T eddy Bear

7

 

Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). However, when the burden of
proof at trial would fall on the non-moving party, the moving party may meet its burden by
“point[ing] to a lack of evidence . . . on an essential element” of the non-moving party's
claim. Cora'iano v. Metacon Gun Club, lnc., 575 F.3d 199, 204 (2d Cir. 2009).

To survive a summary judgment motion, the non-moving party “must come forward with
specific evidence demonstrating the existence of a genuine dispute of material fact” B)~own v. Elz'
Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011) (quoting Celotex Col'p. v. Catl'ett, 477 U.S. 317,
323 (1986)). ln doing so, the non-moving party “‘must do more than simply show that there is
some metaphysical doubt as to the material facts' and ‘may not rely on conclusory allegations or
unsubstantiated speculation.”’ Id. (quoting Mal‘sushz`fa Elec. ]ndus., 475 U.S.at 586
(1986);FD1C v. GreatAm. lns. CO., 607 F.3d 288, 292 (2d Cir. 2010)).

Although “direct evidence of discriminatory intent is rare and such intent often must be
inferred from circumstantial evidence found in affidavits and depositions[, n]onetheless,
summary judgment remains available for the dismissal of discrimination claims in cases lacking
genuine issues of material fact.” Schicmo v. Quality Payroll Sys., Inc., 445 F.3d 597, 603 (2d
Cir. 2006) (quoting Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 69 (2d Cir. 2001) (citations
omitted); see also Abdu~Brisson v. Delta Al`r Lines, [nc., 239 F.3d 456, 466 (2d Cir. 2001) (It is
“beyond cavil that summary judgment may be appropriate even in the fact-intensive context of
discrimination cases.”).

III. Discussion
A. Liability of Defendants Nigr'o and Vreeland

City Defendants have moved for summary judgment in favor of Defendants Nigro and

Vreeland on the ground that they are entitled to qualified immunity.’ “The doctrine of qualified

8

 

immunity protects government officials from liability for civil damages insofar as their conduct
does not violate clearly established statutory or constitutional rights of which a reasonable person
would have known.” Pearson v. Callahcm, 555 U.S. 223, 231 (2009) (internal quotation marks
omitted). However, _the Court need not reach the question of whether Nigro or Vreeland’s
conduct violated clearly established rights because there is “an absence of evidence” that either
committed any violation. FDIC v. Giammettel`, 34 F.3d 51, 54 (2d Cir. 1994) (noting that
summary judgment is appropriate if there is “an absence of evidence to support an essential
element of the non-moving party’s case”) (brackets and internal quotation marks omitted).

Plaintiff makes no factual allegations regarding Nigro, nor does he submit any evidence
concerning Nigro’s role in the alleged constitutional violations. See generally Compl. As a
result, there is no possibility that Plaintiff will be able to demonstrate that Nigro’s conduct
violated a constitutional or statutory right, and the claims against Nigro fail as a matter of law.

As for Vreeland, Plaintiff does make specific factual allegations about one occurrence:
Plaintiff alleges that Vreeland knew the truth about the bucketing incident, but instructed
Plaintiff to fill out a false injury report and failed to “take any measures to prevent such further
actions against the Plaintif .” Dkt. No. 68 at 19. Based on these facts, Plaintiff brings a claim of
individual Supervisory liability against Vreeland under § 1983. See Compl., at 30. City
Defendants argue that these allegations, even if proven, are insufficient to show that Vreeland
violated a clearly established statutory or constitutional right See Dkt. No. 56 at 27-28. The
Court agrees with City Defendants

lt is well settled that vicarious liability is inapplicable to § 1983 suits. See Ashcrofz‘ v.
Iqbal, 556 U.S. 662, 676 (2009). lnstead, “a plaintiff must plead that each Government-official
defendant through the official’s own individual actions, has violated the Constitution.” Id. The

9

 

Second Circuit has held that:
The personal involvement of a supervisory defendant may be shown by evidence that: (1)
the defendant participated directly in the alleged constitutional violation, (2) the
defendant, after being informed of the violation through a report or appeal, failed to
remedy the wrong, (3) the defendant created a policy or custom under which
unconstitutional practices occurred, or allowed the continuance of such a policy or
custom, (4) the defendant was grossly negligent in supervising subordinates who
committed the wrongful acts, or (5) the defendant exhibited deliberate indifference to the
rights of [plaintiffs] by failing to act on information indicating that unconstitutional acts
were occurring
Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). But even if Plaintiff can show personal
involvement through one of these methods, he must also demonstrate that “a supervisor's
behavior constituted intentional discrimination on the basis of a protected characteristic such as
sex.” Raspardo v. Carlone, 770 F.3d 97, 116 (2d Cir. 2014)

This Plaintiff cannot do with respect to Vreeland Even interpreting the evidence in the
record in the light most favorable to Plaintiff, no reasonable juror could find that Defendant
Vreeland’s actions constituted intentional discrimination on the basis of Plaintiff’ s sex or race.
See Raspam’o, 770 F.3d at 116. Plaintiff points to no evidence in the record to suggest that
Vreeland drafted Plaintiff’ s injury report to avoid mention of the bucketing incident because of
Plaintiff` s race or sex. Notably, Plaintiff does not allege that he told Vreeland that he was
targeted during the bucketing because of his membership in a protected class. Nor is there any
evidence in the record to suggest that Vreeland knew about the earlier incident in which Plaintiff
was sexually assaulted Accordingly, Vreeland is entitled to summary judgment on Plaintiff"s §
1983 claim of supervisory liability.

To the extent that Plaintiff has pled additional statutory claims against Vreeland, the
record is utterly devoid of evidence that would allow a jury to find liability under the NYSHRL

or NYCHRL. Even if proven, the fact that Vreeland “covered up” the bucketing incident is

10

 

insufficient because Plaintiff points to no evidence~and indeed makes no allegation-that
Vreeland knew Plaintiff had been targeted on the basis or race, sex, or protected activity. lt is
not enough for Plaintiff to conclusorily state that “Vreeland discriminated against Plaintiff under
both the NYSHRL and the NYCHRL.” Dkt. No. 68 at 29; see Brown, 654 F.3d at 358 (stating
that the non-moving part “may not rely on conclusory allegations or unsubstantiated speculation”
to preclude summary judgment). Because Plaintiff fails to even argue that Vreeland has
participated in any discriminatory or retaliatory act, no reasonable juror could find him liable,
and summary judgment is warranted
B. Monell Liability

The City Defendants move for summary judgment on Plaintiff"s § 1983 claims against
the City of New York. Dkt. No. 56 at 24~27. Under Monell v. Dep ’1‘ of Social Services of NY C,
436 U.S. 658 (1978), a municipality can be held liable under § 1983 if “action pursuant to
official municipal policy of some nature caused a constitutional tort.” Id. at 691. ln general, a
Plaintiff seeking to hold a city liable must demonstrate that the deprivation of his rights under
federal law was caused “by a governmental custom, policy, or usage of the municipality.” Jones
v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012). In other words, “a municipality cannot
be held liable solely because it employs a tortfeasor.” Monell, 436 U.S. at 691 (emphasis
original). Moreover, “[p]roof of a single incident of unconstitutional activity is not sufficient to
impose liability under Monell, unless proof of the incident includes proof it was caused by an
existing, unconstitutional municipal policy, which policy can be attributed to a municipal
policymaker.” City of Okla. v. Tuttle, 471 U.S. 808, 823-24, (1985) (plurality opinion).

Plaintiff argues that the City can be held liable under Monell for having “failed properly
to train and Supervise their officers regarding discrimination . . .” Dkt. No. 68 at 35 . lt is true

ll

 

that, in some circumstances, a city can be held liable under § 1983 “for inadequate training [or
supervision] of its employees.” City ochmton, Ohio v. Har)'is, 489 U.S. 378, 388 (1989).
However, Monell liability is available under this theory “[o]nly where a municipality’s failure to
train its employees in a relevant respect evidences a ‘deliberate indifference’ to the rights of its
inhabitants.” Id. “[D]eliberate indifference is a stringent standard of fault, and necessarily
depends on a careful assessment of the facts at issue in a particular case.” Cash v. Counly of
Erie, 654 F.3d 324, 334 (2d Cir.2011) (citations and internal quotation marks omitted).
There are three requirements to determine whether a “failure to train or supervise
constitutes deliberate indifference.” Jenkins v. City of New York, 478 F.3d 76, 94 (2d Cir. 2007).
The plaintiff must show “[ (l) ] that [the] policymaker knows to a moral certainty that her
employees will confront a given situation [,] [ (2) ] that the situation either presents the
employee with a difficult choice of the sort that training or supervision will make less
difficult or that there is a history of employees mishandling the situation [,] [and] [ (3)
] that the wrong choice by the city employee will frequently cause the deprivation of a
citizen’s constitutional rights.”
Cowan v. City ofMoum‘ Vernon, 95 F. Supp. 3d 624, 638 (S.D.N.Y. 2015) (quoting Jenkz`ns, 478
F.3d at 94). “A pattern of similar constitutional violations by untrained employees is ordinarily
necessary to demonstrate deliberate indifference for purposes of failure to train.” Conm`ck v.
Thompson, 563 U.S. 51, 62 (2011) (internal quotation marks omitted). lf the City did, in fact,
have a training program in place, the plaintiff faces the additional requirement of “identify[ing] a
specific deficiency in the [C]ity’s training program and establish[ing] that the deficiency is
closely related to the ultimate injury such that it actually caused the constitutional deprivation.”
Amnesly Am. v. Town of W. Hartford, 361 F.3d 113, 129 (2d Cir. 2004) (citing Cin of Ccmton,
489 U.S. at 391).

Even drawing all inferences in favor of the Plaintiff, the evidence in the record does not

12

 

raise any genuine dispute of fact as to whether the City acted with deliberate indifference
Plaintiff concedes that FDNY firefighters undergo anti-discrimination training Dkt. No. 68 at
35. “The FDNY has Anti-Hazing, Anti-Retaliation and Anti-Discrimination policies, as well as
Equal Opportunity policies and handbooks.” Dkt. No. 69 11 54. Plaintiff also admits that he was
aware of the EEO Complaint process and did in fact file multiple complaints Dkt. No. 69 1111 53,
103. Plaintiff offers no non-conclusory evidence that the City was deliberately indifferent to the
need for additional or different anti-discrimination training. lnstead, he argues without citation
to the record that “most of the Defendants cannot even recall the training they received.”
Plaintiff also argues that “FDNY training mandated that Officers supervise their own
firehouses,” which he contends the Officers fail to do, leading to the incidents described in his
Complaint Dkt. No. 68 at 35. But this allegation, without more, is not enough to raise an
inference that the City was deliberately indifferent to a deficiency in its training regarding officer
supervision Based on these facts, no reasonable juror could conclude that “the need for more or
different training is so obvious, and the inadequacy so likely to result in the violation of
constitutional rights, that the policymakers of the city can reasonably be said to have been
deliberately indifferent to the need.” Cily of Camon, 489 U.S. at 390. The Court grants
summary judgment in favor of Defendant New York City on Plaintist § 1983 claims
C. § 1981 Claims

Section 1981 guarantees in relevant part, that “[a]ll persons within the jurisdiction of the
United States shall have the same right in every State . . .to make and enforce contracts, . . .and
to the full and equal benefit of all law and proceedings for the security of persons and property as
is enjoyed by White citizens.” 42 U.S.C. § 1981(a). The Second Circuit has held that “§ 1981
does not provide a separate private right of action against state actors” Duplan v. Cin of New

13

 

York, 888 F.3d 612, 621 (2018). Accordingly, all of Plaintiff’s race discrimination claims must
be brought under § 1983, which provides “the exclusive remedy for violations [by state actors] of
rights guaranteed under Section 1981.” Ruz`z v. Cil§y of New York, No. 14-CV-5231 (VEC) 2015
WL 5146629 at *3 (S.D.N.Y. Sept 2, 2015); see also Glodwin v. Pozzi, 403 F. App‘x 603, 605
(2d Cir. 2010) (summary order) (“[Plaintiff" s1 § 1981 claims are encompassed by her § 1983
claims, and both are therefore analyzed under § 1983.”). Plaintiff`s § 1981 claims are
accordingly analyzed under § 1983 only.
D. § 1985 and § 1986 Claims

l\/Ioving Defendants move for summary judgment on Counts 18 and 19 of Plaintiff’s
complaint which bring claims under 42 U.S.C. §§ 1985 and 1986. To state a civil rights
conspiracy under §1985(3), a plaintiff must allege:

n 1) a conspiracy; 2) for the purpose of depriving, either directly or indirectly, any person
or class of persons of the equal protection of the laws, or of equal privileges and
immunities under the laws; and 3) an act in furtherance of the conspiracy; 4) whereby a
person is either injured in his person or property or deprived of any right or privilege of a
citizen of the United States.

Gray v. Town of Darien, 927 F.2d 69, 73 (2d Cir.) (citing United Brotherhood of Carpenfers &
Joiners ofAm., Local 610 v. Scott, 463 U.S. 825 (1983). The conspiracy “must also be
motivated by some racial or perhaps otherwise class-based, invidious discriminatory animus
behind the conspirators’ action.” Brz'tt v. Garcio, 457 F.3d 264, 270 n.4 (2d Cir. 2006) (quoting
Thomas v. Roach, 165 F.3d 137, 146 (2d Cir.1999) (internal quotation marks and citation
omitted)}. Section 1986 provides a cause of action against those who “hav[e] knowledge” of a
§1985 conspiracy and “neglect[] or refuse[]” to prevent or aid in preventing its commission,
despite having the power to do so. 42 U.S.C § 1986. Claims under § 1986 “must be predicated
on a valid § 1985 claim.” Brown v. City ofOneonta, New York, 221 F.3d 329, 341 (2d Cir.

14

 

2000).

Though Plaintiff cites to these statutory provisions in his complaint, he alleges no facts in
support of either claim. See Compl. at 36-37. Nor does Plaintiff dispute Defendants’ arguments
that he has “proffered no evidence[] to establish the existence of a conspiracy to interfere with
his rig`hts.” 1)kt. No. 56 at 29; see also Dkt. No. 61 at 23 (“[N]owhere in the complaint does the
plaintiff substantiate his [§ 1985] claim With any factual allegations He simply states that a
conspiracy existed.”). Accordingly, Defendants have met their burden by pointing to a lack of
evidence for Plaintiff’s § 1985 claim. See Cordiano, 575 F.3d at 204. And, because a §1986
claim cannot survive without a corresponding § 1985 claim, l\/loving Defendants are also entitled
to summary judgment on Count 19 of the Complaint

E. § 1983, Title VII, and NYSHRL Claims
1. Discrimination

To analyze a claim of employment discrimination under either § 1983, Title VII, or the
NYSHRL courts apply the three-step burden shifting analysis outlined in McDonnel Douglas
Corp. v. Green, 411 U.S. 792 (1973). “Under the McDonnell Douglas framework, the first
burden is on the plaintiff to establish a prima facie case by demonstrating (1) ‘membership in a
protected class’; (2) ‘qualification for the position’; (3) ‘adverse employment action’; and (4)
‘circumstances giving rise to an inference of discrimination.”’ Johnson v. New York City Dep ’l‘ of
Ea’uc., 633 F. App’x 42, 43 (2d Cir. 2016) (summary order) (quoting Cruz v. Coach Stores, Inc.,
202 F.3d 560, 567 (2d Cir. 2000) (superseded on other grounds)); see also Stephenson v. Hotel
Emp. & Rest; Emp. Union, 6 N.Y. 3d 265, 270~71 (N.Y. 2006) (applying the McDonnell
Douglas framework to NYSHRL claims).

Once a prima facie case is established “the burden then shifts to the defendant to provide

15

 

‘a legitimate, non-discriminatory reason’ for his or her actions.” Johnson, 633 F. App’x at 43
(quoting Demoret v. Zegarelli, 451 F.3d 140, 151 (2d Cir. 2006). lf the defendant makes this
showing, the burden shifts back to the plaintiff to show “that a reasonable jury could conclude
that the employer’s determination was in fact the result of discrimination.” Ghent v. Moore, 324
F. App’x 55, 56 (2d Cir. 2009) (citing Holcomb v. lona Coll., 521 F.3d 130, 141 (2d Cir. 2008)).
At this step, courts consider evidence including “the strength of the plaintiff s prima facie case,”
as well as “the probative value of the proof that the employer’s explanation is false, and any
other evidence that supports [or undermines] the employer’s case.” James v. New York Rocz'ng
Ass ’n, 233 F.3d 149, 156 (2d Cir. 2000) (quoting Reeves v. Sanolerson Plumbz'ng Proo’s., Inc.,
530 U.S. 133, 149-50 (2000)) (internal quotation marks omitted; alterations in original).
Plaintiff s discrimination claims fail atthe first step because he has not pointed to any
“circumstances giving rise to an inference of discrimination” on the basis of either race or sex.
C/”uz, 202 F.3d at 567. To establish his prima facie case for discrimination, Plaintiff points to
four adverse employment actions: (1) the bucketing incident and subsequent “mark,” (2) being
placed on “light duty,” (3) being “detailed” to other firehouses; and (4) other firefighters’ refusal
to perform “mutuals” with Plaintiff. Dkt. No. 68 at 11~14. But even assuming that these
incidents could constitute adverse employment actions, Plaintiff has failed to point to any
evidence that any of the four was motivated by his race or sex. ln support of his argument for
discriminatory intent, Plaintiff notes that “more favorable treatment of employees not in the
protected group, ‘invidious comments about the employee’s protected group, and the overall
sequence of events” are circumstances that can give rise to inferences of discriminatory intent
Dkt. No. 68 at 15. But Plaintiff fails to point to any such circumstances in the record Of course,

there is evidence that Defendant Aristy made derogatory comments about Plaintiff’s race, but

16

 

Plaintiff does not allege that Aristy was in any way connected to the four actions he cites as
adverse. Plaintiff has therefore offered no “concrete evidence from which a reasonable juror
could return a verdict in his favor.” Liberty Lobl)y, 477 U.S. at 256. Moving Defendants are
entitled to summary judgment on Plantiff" s Title VIl, § 1983, and NYSHRL discrimination
claims
2. Retaliation

Retaliation claims under Title Vll, § 1983, and the NYSHRL are also analyzed under the
three-step McDonnell Douglas framework, See, e.g., Hicks v. Baines, 593 F.3d 159, 164 (2d Cir.
2010). To establish a prima facie case for retaliation, a plaintiff must show “(1) participation in
a protected activity; (2) that the defendant knew of the protected activity; (3) an adverse
employment action; and (4) a causal connection between the protected activity and the adverse
employment action.” Id. (quoting Jute v. Homl'lton Sundsl‘)~and Corp., 420 F.3d 166, 173 (2d
Cir. 2005)). Any action that “protests or opposes statutorily prohibited discrimination”
constitutes a protected activity. Cruz, 202 F,3d at 566. This includes “informal complaints to
supervisors” in addition to the filing of formal complaints or lawsuits Giscombe v. N. Y.C. Dep't
oonluc., 39 F.Supp.3d 396, 401 (S.D.N.Y.2014). ln the retaliation context, an adverse
employment action is any “that a reasonable employee would have found . .materially adverse,”
meaning that it “well might have dissuaded a reasonable worker from making or supporting a
charge of discrimination.” Burlz`ngfon Northern and Scmm Fe Ry. Co. v. Whil.‘e, 548 U.S. 53, 68
(U,S. »2006) (quoting Rochon. v. Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006).

Plaintiff points to a litany of actions as possible adverse employment actions taken in
retaliation for his protected activity. Specifically, Plaintiff cites: (1) the physical threats and
actual violence of Defendant Aristy; (2) having the nozzle on his mask loosened; (3) having his

17

 

uniform defaced; (4) having officers refuse to do mutuals with him; (5) the public posting of the
Department Order that discussed Plaintiff"s complaint; (6) vandalization of his locker; (9) the
screws placed in his boots See Dkt. No. 76 11 83.
i. Cily Liabz'll'ty

City Defendants argue that “none of these acts qualify as an adverse employment action.”
Dkt. No. 56. The Court disagrees "‘An employee could suffer a materially adverse change in the
terms and conditions of [his] employment if [his] employer knew about but failed to take
appropriately remedial action to abate retaliatory harassment inflicted by co-workers.”
Richaro’son v. N. Y. State Dept. of Correctional Serv., 180 F.3d 426, 446 (2d Cir. 1999); see also
Brown v. N. Y. State Dept, ofCorrectional Serv., 583 F.Supp.2d 404, 421 (W.D.N.Y. 2008)
(finding genuine issues of material fact as to retaliation claim when plaintiff “alleges that he
complained several times about his coworkers’ retaliatory harassment of him, and that nothing
was done to remedy the problem”). Plaintiff asserts that after he complained about the gym and
the bucketing incidents he experienced a persistent campaign of harassment at the hands of his
fellow firefighters Drawing all factual inferences in Plaintiff’ s favor, the record indicates that
his work jacket was defaced, his mattress disappeared the nozzles on his mask were loosened,
screws were put in his shoes, a report that resulted from his complaints was publicly displayed,
and his fellow firefighters uniformly refused to extend the common workplace courtesy of
exchanging shifts to him. Moreover, Plaintiff testified that he reported these incidents to his
supervisors but they were insufficiently addressed Accordingly, a rational juror could conclude
that Plaintiff experienced “unchecked retaliatory co-worker harassment . sufficiently severe” to

satisfy the third prong of a prima facie case for retaliationl See Richara’son, 180 F.3d at 446

 

' ln addition, courts in this Circuit have held that an involuntary transfer may constitute an adverse employment

18

 

(evidence that plaintiff was the target of abusive treatment from her co-workers “includ[ing]
manure in her parking space, hair in her food, a rubber band shot at her, and scratches on her car”
was sufficient to state a prima facie claim of retaliatory harassment).

City Defendants also argue that Plaintiff failed to establish the fourth prong -a causal
connection between the protected activity and the acts of retaliation See Dkt. No. 56 at 17. A
causal connection can be “established either through direct evidence of retaliatory animus or by
circumstantial evidence.” Sclafani v. PC Richara’ & Son, 668 F.Supp.2d 423, 436 (E.D.N.Y.
2009). “Where there is no evidence of retaliatory animus or a showing of disparate treatment of
fellow employees who engaged in the same conduct, proof of causation may be shown indirectly,
by demonstrating that the protected activity was followed closely by retaliatory action.” Id.
(citing Gora'on v. N. Y. City Bd. of Ea'uc., 232 F.3d 111, 117 (2d Cir. 2000)). City Defendants
contend that Plaintiff has not shown sufficient temporal proximity to suggest a connection,
noting that “the first mentioned alleged act of retaliation was in February 2016, more than four
months after he filed his EEO complaints when he returned to Ladder 35 to retrieve his uniform
and discovered that it was damaged.” Dkt. No. 56 at 17. However, this argument ignores the
fact that Plaintiff was on sick leave from the time he filed his complaints in October 2015 until
he returned to pick up the jacket lf anything, the fact that it was damaged during this period,
when the BITS Investigation was presumably ongoing, gives rise to an inference of retaliatory
animus

Moreover, Plaintiff can point to sufficient other evidence in the record from which a jury

could conclude that the harassment he experienced was connected to his complaints Notably,

 

action in some circumstances See, e.g., Wi/Iiams v. City of New Yo)'/c, No. 99 CV 2697(ARR)(LB), 2006 WL
2668211, at *21 (E.D.N.Y. Sept. 11, 2006). lt is undisputed that Plaintiff was transferred to three different
firehouses in the period following his EEO complaints

19

 

one of the alleged acts of retaliation was the posting of highlighted version of a Department
Order that resulted from the EEO complaints at Engine 21, where he was transferred after Ladder
35. Plaintiff testified the firefighters at that station were aware that he was the victim of the
incidents that public posting of such orders was not the usual practice, and that he was told it
Was posted “to remind guys to be careful around [him].” During his time at Engine 21, Plaintiff
also discovered the screws had his mattress disappear, and noticed that the nozzles on his air
mask had been loosened lf these facts are proven, a reasonable jury could conclude that these
actions were caused at least in part by Plaintiff’ s protected complaints

City Defendants have not articulated a non-retaliatory explanation for the incidents
Plaintiff experienced Accordingly, City Defendants’ motion for summary judgment as to
Plaintiff"s Title Vll and NYSHRL retaliation claims are denied See Sclafam', 668 F. Supp. 2d at
444 (“ln determining whether a plaintiff has satisfied this initial burden, the court’s role in
evaluating a summary judgment request is ‘to determine only whether proffered admissible
evidence would be sufficient to permit a rational finder of fact to infer a retaliatory motive.”’)
(quoting Jule, 420 F.3d at 173 (2d Cir.)).

ii. Inalivia’ual Liabz'lity

As for Individual Defendants they argue that they are entitled to summary judgment on
Plaintiff` s § 1983 claims and NYSHRL claims2 because Plaintiff has not alleged that they were
personally involved in the retaliatory acts See Ll'ttlejohn, 795 F.3d 297, 314 (2d Cir. 2015) (“An
individual may be held liable under [Section 19831 only if that individual is personally involved

in the alleged deprivation.”) (internal quotation marks and citations omitted);' Tor)'es v. N, Y.

 

2 Title VII “does not create liability in individual supervisors and co-workers who are not the plaintiffs’ actual
employers.” Raspardo v. Ca)'lone, 770 F.3d 97, l 13 (2d Cir. 2014) (citing Spiege/ v. Schulmann, 604 F.3d 72, 79
(2d Cir. 2010)). Plaintiff has brought claims under Title Vll against the City only. See Dkt. No. 4 at 21~22.

20

 

Methoa'isl‘ Hosp., No.15 CV 1264 (PKC) (PK), 2016 U.S. Dist. LEXIS 2365, at *38 (E.D.N.Y.
Jan. 7, 2016) (noting that individual liability under the NYSHRL is limited to cases in which “an
individual defendant . . . actually participates in the conduct giving rise to the plaintiffs
retaliation claim”). Plaintiff counters that lndividual Defendants were personally involved in
certain acts taken in retaliation for his initial discussion with Defendant Aristy about the gym
incident, in which Aristy threatened him. However, even assuming that this conversation
constitutes an informal complaint that is protected activity, Plaintiff has pointed to no evidence
to suggest that lndividual Defendants were actually aware of the conversation See Jute, 420
F.3d at 173 (requiring an allegation that defendant had knowledge of the protected activity in
order to make out a claim for retaliation). Accordingly, because the events in which lndividual
Defendants participated occurred prior to Plaintiff’ s filing of the EEO complaints the Court
agrees with lndividual Defendants that he has failed to identify any evidence in the record from
which a jury could conclude that they were personally involved in any adverse employment
actions The Court therefore enters summary judgment in favor of Individual Defendants on
Plaintiff’ s § 1983 and NYSHRL retaliation claims
3. Hostile Work Environment
i. Hostile Envz'ronment under Title VII and NYSHRL
To survive summary judgment on his hostile work environment claims under Title VII
and the NYSHRL, Plaintiff must demonstrate that a rational trier of fact could find that “the
complained of conduct (1) is objectively severe or pervasive-that is, creates an environment
that a reasonable person would find hostile or abusive; (2) creates an environment that the
plaintiff subjectively perceives as hostile or abusive; and (3) creates such an environment
because of the plaintiffs sex [or race].” Patane v. Cla)"k, 508 F.3d 106, 113 (2d Cir. 2007)

21

 

(internal quotation marks and punctuation omitted) (citing Gregory v. Daly, 243 F.3d 687, 691-
92 (2d Cir. 2001)). The Court must consider the “totality of the circumstances” when evaluating
a hostile work environment claim, including “the frequency and severity of the conduct whether
it was physically or verbally threatening, and whether it unreasonably affected the employee’s
job performance.” Burhans v. Lopez, 24 F. Supp. 3d 375, 380 (S.D.N.Y. 2014).

Moving Defendants argue that Plaintiff has not established either that the conduct was
sufficiently severe or that the conduct occurred “because of, not incidental to, the protected
characteristic.” Dkt. No. 56 (citing Alfano v. Cosfello, 294 F.3d 365, 374 (2d Cir. 2002)).
Plaintiff responds that the gym incident and the surrounding circumstances qualify as sufficiently
serious See Dkt. No. 68 at 17-18. Indeed, the Second Circuit has acknowledged that “a single
act can create a hostile work environment if it in fact work[s] a transformation of the plaintiff" s
workplace.” Fel.'ngola’ v. New York, 366 F.3d 138, 150 (2d Cir.2004); see also Ferrz`s v. Dell.‘a Air
Lines, Inc., 277 F.3d 128, 136 (2d Cir. 2001) (“Although a continuing pattern of hostile or
abusive behavior is ordinarily required to establish a hostile environment a single instance can
suffice when it is sufficiently egregious.”).

The Court agrees with Plaintiff that the gym incident was sufficiently severe to allow a
jury to conclude that the work environment was abusive. The Second Circuit has noted that
direct contact with an intimate body part like the incident in question “constitutes one of the most
severe forms of sexual harassment.” Rea’a' v. New York Div. of Parole, 678 F.3d 166, 177 (2d
Cir. 2012). lndeed, courts have previously held that “[a] single incident of contact with an
intimate body part is sufficient to establish a hostile work environment claim.” Dillon v. Neal
Mgmt., Ine., 85 F. Supp. 3d 639, 656 (E.D.N.Y. 2015) (citing Rez'al v. hagerman Sml`th LLP,'876
F.Supp.2d 176, 185 (E.D.N.Y. 2012)); see also Tomka v. Seiler Corp., 66 F.3d 1295, 1305 (2d

22

 

Cir. 1995) (“Even a single incident of sexual assault sufficiently alters the conditions of
employment and clearly creates an abusive work environment for purposes of Title Vll
liability.”) (abrogated on other grounds). l\/loreover, the totality of the circumstances in this case
aggravate the severity of the incident: Plaintiff was assaulted on his first day of work as a
firefighter in front of his peers and as-yet unknown colleagues Accordingly, a rational jury
could find that Plaintiff’ s workplace was “actionably hostile.” Menalez v. Sta)‘wooa' Hotels &
Resorts Worla'wia’e, lnc., 746 F.Supp.2d 575, 605-07 (S.D.N.Y. Sept. 30, 2010).

Plaintiff also argues that there is evidence in the record to support an inference that he
would not have faced such treatment if not for his sex. Specifically, he points to the sexual
nature of the incident Defendant Grillo’s statement that “our house is really gay,” and the fact
that Defendant Aristy said to him “l know you like my balls in your mouth” on multiple
occasions Dkt. No. 68 at 17-18. Moving Defendants contend that this is not sufficient to
establish a link between the gym incident and his male status See Dkt. No. 56 at 21; Dkt. No. 61
at 21.

The Court concludes that there is a triable issue of fact as to whether the abusive conduct
was motivated by Plaintiff’s sex. lt is well established that same-sex harassment claims are
cognizable under Title Vll and the NYSHRL See, e.g., Barrows v. Seneca Fooals Corp., 512
Fed. Appx. 115, 117 (2d Cir. 2013). The Supreme Court has outlined three examples of
evidence that could demonstrate that a plaintiff suffered discrimination because of his sex in such
circumstances

(1) the harasser is homosexual (and, therefore, presumably motivated by sexual desire);
(2) a victim is “harassed in such sex-specific and derogatory terms by [someone of the
same gender] as to make it clear that the harasser is motivated by general hostility to the

presence of [someone of the same gender] in the workplace”; or (3) there is “direct
23

 

comparative evidence about how the alleged harasser treated members of both sexes in a

mixed-sex wor'kplace.”

Barrows, 512 F. App’x at 117 (quoting Oncale v. Sana'ower Ojjfshore Servs., Inc., 523 U.S. 75,
79-81). This is not an exhaustive list; so long as Plaintiff can “prove that the conduct at issue
was not merely tinged with offensive sexual connotations but actually constituted discrimination
because of sex,” he can support his claim. Oncale, 523 U.S. at 81. ln light of the evidence in the
record, a reasonable juror could find that Defendant Aristy’s conduct was motivated by
Plaintiff s sex. The very nature of the act in question, as well as the sexually-explicit comments
suggest that Plaintiff would not have been subject to the same treatment if he were a woman Cf.
Hoz`t v. Capital District Trans. Authorz’ty, No. 1:15-CV-0134 (GTS/CFH) 2016 WL 3947613
(N.D.N.Y. July 19, 2016) (concluding that a same sex assault involving “tea-bagging” was
motivated by plaintiffs gender). Of course, a juror could also find that the gym incident and
associated comments were offensive but non-discriminatory, but the Court cannot conclude as a
matter of law that this is so.

On the other hand, the Court is not convinced by Plaintiff s argument that he has also
made out a prima facie case for hostile work environment based on race. The only evidence in
the record to support such a claim is testimony regarding (1) Defendant Aristy’s isolated racially
derogatory comments; and (2) questions Plaintiff received about his race or national origin No
reasonable juror could find on the basis of these comments alone that Plaintiffs workplace was
“so severely permeated with discriminatory intimidation, ridicule, and insult that the terms and
conditions of [his] employment were thereby altered.” Desara’oain v. City of Rochester, 708
F.3d 102, 105 (2d Cir. 2013) (quotingAlfano, 708 F.3d at 373-74).

i. City Liabz'll'ty under Title V[I and NYSHRL

24

 

To succeed on his Title Vll and NYSHRL hostile work environment claims against the
City, Plaintiff must show not just that a hostile environment exists but also that “a specific basis
exists for imputing the conduct that created the hostile environment to the employer.” Smith v.
Town ofHempsleaal Dep ’t ofSam`tatz'on Sam`tary Dist. No. 2, 798 F. Supp. 2d 443, 452
(E.D.N.Y. 2011) (internal quotations omitted); see also Gorzynski v. JetBlae Airways Co/'p., 596
F.3d 93, 103 (2d Cir. 2010). lf the alleged harasser is in a “supervisory position over the
plaintiff, the objectionable conduct is automatically imputed to the employer” unless the
employer can prove by a preponderance of the evidence that it is protected by the
Faragher/Ellerlh defense Gorzynscki, 596 F.3d at 103. The Faragher/Ellerth defense consists
of two elements: (1) that “the employer exercised reasonable care to prevent and correct
promptly any [discriminatory] harassing behavior,” and (2) that “the plaintiff employee
unreasonably failed to take advantage of any preventive or corrective opportunities provided by
the employer or to avoid harm otherwise.” Faragher v. Cin of Boca Rafon, 524 U.S. 775, 807
(1998); Barlington Ina’ust., Inc. v. Ellerth, 524 U.S. 742, 765 (1998).

On the other hand, an employer is only liable for a hostile work environment created by
non-supervisory co-workers if the employer “knew or reasonably should have known about
harassment by non-supervisory co-workers, yet failed to take appropriate remedial action.”
Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 153 (2d Cir. 2014). “The appropriateness of an
employer's remedial action must ‘be assessed from the totality of the circumstances.”’ Ia’.
(quoting Distasio v. Perkin Elmer Corp., 157 F.3d 55, 65 (2d Cir. 1998)).

Plaintiff argues that though Defendant Aristy was not an officer, he nevertheless
exercised supervisory authority as one of the “Senior Men,” occupying a position of power in the
firehouse hierarchy. However, the Court is not convinced that Aristy was a supervisor for

25

 

purposes of Title Vll liability because Plaintiff has pointed to nothing in the record to indicate
that he was empowered “to take tangible employment actions” against Plaintiff. See Bethea,
2014 U.S. Dist. LEXIS 80945, 2014 WL 2616897, at *6 (“A ‘tangible employment action’
involves a ‘significant change in employment status such as hiring, firing, failing to promote,
reassignment with significantly different responsibilities or a decision causing a significant
change in benefits.”’) (quoting Ellerth, 524 U.S. at 761). lt is not enough that Aristy was “higher
ranked” than Plaintiff and could direct Probies in firehouse tasks see Dkt. No. 68 at 20, unless
he also had the authority to materially change Plaintiffs employment status which Plaintiff does
not allege, let alone support with admissible evidence

Thus Plaintiff must point to facts suggesting that the City was negligent in preventing the
harassment For example, if Plaintiff can introduce evidence that the City “did not monitor the
workplace, failed to respond to complaints failed to provide a system for registering complaints
or effectively discouraged complaints from being filed,” it could be held liable for the
harassment Vance v. Ball State Univ., 570 U.S. 421, 449 (2013). Plaintiff argues that the City
should have been on notice about the risk of harassment because firefighters testified that pranks
involving naked employees greeting Probies during their welcome tour had occurred in the past
but officers nonetheless failed to accompany the Probie tour, despite their obligation to supervise
the firehouse See Dkt. No. 56 at 12. Plaintiff also notes that there were “no cameras situated
anywhere in the firehouse.” This is not a sufficient showing to raise a genuine issue of fact as to
whether the City “either provided no reasonable avenue for complaint or knew of the harassment
but did nothing about it.” Marray v. New York University College of De)'/tistry, 57 F.3d at 249
(internal quotation marks omitted). First of all, there is no evidence in the record to suggest a

pattern of previous pranks involving sexual contact; there is therefore insufficient evidence to

26

 

suggest that the City was on notice of the risk of harassment The mere fact that the City could
have increased supervision or installed cameras to prevent the incident had it known it would
occur does not without more, imply negligence nor does Plaintiff cite any case finding an
employer negligent in similar circumstances There is no genuine issue of material fact as to the
City’s negligence

Plaintiff also argues that the City can be held liable under the “cat’s paw” theory
described in Stale v. Procl‘or Hosp. , 562 U.S. 411 (2011). Under Staub, an employer can be
liable if a supervisor “performs an act motivated by [discriminatory] animus that is intended to
cause an adverse employment action, and . .that act is a proximate cause of the ultimate
employment action.” Ia’. at 422. Plaintiff does not point to a specific employment action that he
alleges was the intentional result of Aristy’s anti~male discriminatory harassment and therefore
this theory is inapplicable

City Defendants are therefore entitled to summary judgment on Plaintiff s Title Vll and
NYSHRL hostile work environment claims

ii. § 1983 Sexaal Harassrnent Claz`m against Ina'ivz'dual Defendants

The Second Circuit has held that claims of sexual or race-based workplace harassment
are cognizable under § 1983 as claims for the denial of equal protection See, e.g., Saalpaugh v,
Monroe Crnty. Hosp., 4 F.3d 134, 144 (2d Cir. 1993) (“Sexual harassment of women constitutes
disparate treatment because of gender and is actionable under Section 1983.”). “To establish a
hostile work environment claim under Section 1983, a plaintiff must demonstrate that (1) [he]
was intentionally harassed; (2) the harassment was based on [his] race or gender; (3) such actions
were taken under color of state law; and (4) the harassment was so severe as to render the work
environment hostile to [him].” Kennealy v. New York, 167 F. Supp. 3d 451, 460 (W.D.N.Y.

27

 

2016) (quoting Roa’riguez v. City ofNew York, 644 F.Supp.2d 168, 199 (E.D.N.Y.2008)). With
the exception of the third requirement these elements are “generally the same” as the elements
of an analogous claim under Title Vll. Feingold, 366 F.3d at 159 (citing Annis v. Counly of
Westchester, 136 F.3d 239, 245 (2d Cir. 1998)).

“ln a case charging hostile environment . . . harassment ‘under color of state law’
ordinarily requires that the harasser be a supervisor or have some position of authority or control
over the plaintif .” Galvez v. Means, No. 95 Civ. 9479 (l\/lBl\/l), 1996 WL 487962, *3 (S.D.N.Y.
Aug. 27, 1996) (citing Woodwara’ v. City of Worlana’, 977 F.2d 1392, 1401 (10th Cir. 1992)).
This is because “[ojtherwise, it is difficult to establish that the abusive action was perpetrated
‘under color of state law’ rather than as an essentially private act of sexual harassment.” Davia'
v. City & Cnty. ofDenver, 101 F.3d 1344, 1354 (lOth Cir. 1996); see also Quz'nn v. Nassaa Cnly.
Police Dep’t, 53 F. Supp. 2d 347, 355 (E.D.N.Y. 1999).

The Court concludes that lndividual Defendants in this case were not Plaintiff s
supervisors and therefore cannot be held liable for harassment under § 1983, lndeed, unlike for
Defendant Aristy, Plaintiff does not advance an argument that Defendants Grillo and Swift were
“Senior l\/Ien” who held positions of authority. The record reflects that they, like Plaintiff, were
Probies at the time of the incident Accordingly, Plaintiff has not raised a genuine issue of
material fact as to whether lndividual Defendants were acting under color of state law when they
participated in the gym incident The Court grants summary judgment for lndividual Defendants
on Plaintiffs § 1983 claim for disparate treatment

F. NYCHRL Claims

Because the NYCHRL’s provisions are to be construed broadly in favor of discrimination

plaintiffs courts “must analyze NYCHRL claims separately and independently from any federal

28

 

and state law claims” Mihalz'k v. Crea’it Agricole Ch.euvreax N. Am., Inc., 715 F.3d 102, 109 (2d
Cir. 2013). “Thus even if the challenged conduct is not actionable under federal and state law,
federal courts must consider separately whether it is actionable under the broader New York City
standards.” Ia'. “[S]ummary judgment is still appropriate in NYCHRL cases but only if the
record establishes as a matter of law that a reasonable jury could not find the employer liable
under any theory.” Id. at 113.
1. Discrimination and Hostile Work Environment

Unlike under state and federal law, under NYCHRL a plaintiff need not demonstrate
material adversity to support a claim for discrimination See Margherz'ta v. Fea’Ex Exp., No. 07
CV 4826 (NG)(RER), 2011 WL 5024577, at *8 (E.D.N.Y. Oct. 20, 2011). “ln order to make out
the [adverse action1 prong of a prima facie case of discrimination under the NYCHRL, a plaintiff
must simply show that she was treated differently from others in a way that was more than
trivial, insubstantial, or petty.” Willz'ams v. Regus Mg)nl. Groap, LLC, 836 F. Supp. 2d 159, 173
(S.D.N.Y. 2011). ln the hostile work environment context there is no “severe or pervasive”
requirement under the NYCHRL. Varaghese v. Mount Sinal` Mea’. Cir., No. 12 Civ. 8812 (CM)
(JCF), 2015 U.S. Dist. LEXIS 43758, at *169 (S.D.N.Y. l\/lar. 27, 2015). “While courts may still
dismiss ‘truly insubstantial cases’ even a single comment may be actionable in the proper
context.” Mz`halz`k, 715 F.3d at 113 (citing Willia)ns v. N. Y.C. Hous. Aath., 872 N.Y.S.2d 27, 41
& n.30). Because the Court concluded that there is sufficient evidence to allow a reasonable
juror to conclude that Plaintiff experienced a hostile work environment under Title Vll and
NYSHRL, the Court finds that he has also met the lesser burden under the NYCHRL.

The NYCHRL imposes liability on the employer3 for discriminatory acts of an employee

 

3 Unlike under Title Vll or the NYSHRL, individuals can be held directly liable under NYCHRL for creating a
29

 

three circumstances

(1) where the offending employee “exercised managerial or supervisory

responsibility”. . .; (2) where the employer knew of the offending employee’s unlawful

discriminatory conduct and acquiesced in it or failed to take “immediate and appropriate

corrective action”; and (3) where the employer “should have known” of the offending

employee’s unlawful discriminatory conduct yet “failed to exercise reasonable diligence

to prevent [it].”
Zakrzewska v. New Sch., 14 N.Y.3d 469, 479 (N.Y. 2010) (citing N.Y.C Admin. Code § 8-107),
As discussed above, Defendant Aristy was not Plaintiffs manager or supervisor. Nor has
Plaintiff pointed to sufficient evidence in the record to raise a material issue of fact as to whether
the City either failed to address the gym incident once Plaintiff filed his EEO complaints or was
negligent in failing to prevent the incident in the first place For these reasons the City
Defendants are entitled to summary judgment on Plaintiff s NYCHRL hostile work environment
claim.

2. Retaliation

“[L]iability for retaliation under the NYCHRL is broader than under the companion
federal and state statutes ‘in that there is no requirement that the employee suffer a materially
adverse action.”’ Moccl'o v. Cornell Univ., 889 F. Supp. 2d 539, 592 (S.D.N.Y. 2012), affd, 526
F. App’x 124 (2d Cir. 2013) (quoting Pz`lgrz`m v. McGraw~Hill Cos., 599 F.Supp.2d 462, 469
(S.D.N.Y. 2009))|. Given that Plaintiff has raised material issue of facts as to employer
retaliation under federal and state law, he has also met the broader NYCHRL retaliation

standard City Defendants’ request for summary judgment on Plaintiffs NYCHRL retaliation

claim is therefore denied However, the same analysis applies to Plaintiffs retaliation claims

 

hostile work environment See Dillon v. Nea’ Mgmt., 85 F. Supp. 3d 639, 658 (E.D.N.Y. 2015) (“Section 8-107(1)(a)
of NYCHRL makes it unlawful “for an employer or an employee or agent thereof’ to create a hostile work
environment.”) (quoting N.Y.C. Admin. Code § 8-107(1)(a) (emphasis added)). However, Plaintiff has not brought
a direct claim against Individual Defendants under this provision See Comp/. at 22~23.

30

 

against lndividual Defendants under NYCHRL as under § 1983 and NYSHRL. Because
Plaintiff has not alleged that lndividual Defendants were personally involved in the post-
complaint retaliatory acts they are entitled to summary judgment on the NYCHRL retaliation
claim, too.

G. Aiding and Abetting Violations of NYSHRL and the NYCHRL

Under § 296 of the NYSHRL, it is an unlawful discriminatory practice “for any person to
aid, abet, incite, compel or coerce the doing of any of the acts forbidden under this article, or
attempt to do so.” N.Y. Exec. Law § 296(6). “The same standards of analysis used to evaluate
aiding and abetting claims under the NYSHRL apply to such claims under the NYCHRL because
the language of the two laws is ‘virtually identical.”’ Feingola', 366 F.3d at 158 (quoting Dunson
v. Tri-Maintenance & Conl‘racl‘ors, Inc., 171 F.Supp.2d 103, 113~114 (E.D.N.Y.ZOOI)). Under
these provisions non-managerial co-workers can be held liable if they are found to have
“actually participate[d] in the conduct giving rise to [the] discrimination.” Tomka, 66 F.3d at
1317. ln addition, “aiding and abetting is only a viable theory where an underlying violation has
taken place.” Falchenberg v. New York State Depz‘. of Ealac., 338 Fed. Appx. 11, 14 (2d Cir.
2009) (affirming dismissal of aiding and abetting claims when the underlying discrimination
claim “fails on its merits”).

As a preliminary matter, Plaintiff does not appear to have brought claims against the City
under these provisions See Compl. at 24-25', 27~28 (pleading aiding-and-abetting claims as
against individual defendants). Because Defendants Nigro and Vreeland are entitled to qualified
immunity, there are no remaining claims for aiding and abetting against City Defendants

With respect to the lndividual Defendants the Court concludes that they are entitled to
summary judgment on Plaintiffs claims of aiding and abetting retaliation under NYSHRL and

31

 

NYCHRL because Plaintiff has pointed to no evidence in the record to suggest that they were
even indirectly involved in the retaliatory acts Cj.` Feingola’, 366 F.3d at 157 (finding that only
employees who ‘factually participate[d]” in the conduct giving rise to discrimination claims could
be liable under § 296).

ln contrast there are triable issues of fact as to lndividual Defendants’ direct participation
in the conduct giving rise to Plaintiff s NYCHRL hostile work environment claim, Viewing all
evidence in the light most favorable to Plaintiff, a rational factfinder could conclude that Aristy’s
discriminatory assault and the surrounding circumstances caused an actionable hostile work
environment for purposes of NYCHRL, and that lndividual Defendants directly participated by
aiding and abetting Aristy, lf they are found to have assisted Aristy in violating the statute, they
may be liable under § 8-107(6) of the NYCHRL See Dillon, 85 F. Supp. 3d at 659 (“Although
no bright line rule has been enunciated explaining how direct liability for the creation of a hostile
work environment differs from aiding and abetting the creation of such a climate, case law
suggests that plaintiffs may bring both types of claims against individual defendants who [are
directly involved in the conduct].”). Ultimately, success on this claim would require Plaintiff to
prove Aristy’s underlying violation of the substantive NYCHRL provision4 as well as lndividual
Defendants participation and assistance in that violation, but there are sufficient facts in the
record for the Court to conclude that a rational jury could find both.

lndividual Defendants argue that to establish aider and abettor liability under either
NYSHRL or NYCHRL, a plaintiff must first establish liability as to the employer, which

Plaintiff has not done here See Dkt. No. 56 at 21. This Court disagrees as to aiding and abetting

 

4 The Court is cognizant that Plaintiff has not brought a NYCHRL discrimination claim against any of the individual
defendants including Aristy, However, Defendants cite no case that suggests that the underlying violation must be
pleaded as well as established

32

 

 

discrimination under NYCHRL only. lt is true that other courts applying New York law have
assumed the requirement under both statutes See Baez v. Anne Fontaz'ne US/i, Inc. , No. 14-CV-
6621 (KBF), 2017 WL 57858, at *5 (S.D.N.Y. Jan. 5, 2017) (“To establish aider and abettor
liability [under NYCHRL], liability must first be established as to the employer.”) (citing Dillon,
85 F.Supp.3d at 658); see also Dillon, 85 Supp. 3d at 658 (“‘[B]efore an individual may be
considered an aider and abettor [under NYCHRL],’ liability ‘must first be established as to the
employer.”’) (quoting Sowemimo v. D.A.O.R. Sec., Inc., 43 F.Supp.2d 477, 490-91
(S.D.N.Y.l999)); Sowe)nimo, 43 F. Supp. 2d at 490-91 (citing De Wil.‘t, 48 F. Supp. 2d at 293);
De Witt, 48 F. Supp. 2d 280 at 293 (citing Marphy v. ERA United Really, 674 N.Y.S.2d 415, 417
(2nd Dep’t 1998)).

However, this line of cases relies on Murphy, a New York state case that found that for
an aiding-and-abetting discrimination claim under NYSHRL, “[i]t is the employer’s participation
in the discriminatory practice which serves as the predicate for the imposition of liability on
others for aiding and abetting.” 674 N.Y.S.2d at 417. The employer-liability requirement under
NYSHRL follows from the necessity of establishing an underlying violation as a predicate for
aiding-and-abetting, as NYSHRL only prohibits discriminatory practices by “employer[s]”, not
employee or agents Ial. Under NYCHRL, on the other hand, individual employees can be held
directly liable for discrimination without any requirement that that illegal conduct be imputed to
their employer. See ial. (noting that under NYCHRL “employees” are directly liable for unlawful
discriminatory practices unlike under NYSHRL). Accordingly, employer liability is essential to
establishing any predicate discrimination violation in the NYSHRL context but not under
NYCHRL. None of the cases cited by Moving Defendants address why a finding of co~worker
liability for an underlying NYCHRL discrimination claim is an insufficient predicate for an

33

 

aiding and abetting discrimination claim, nor is there anything in the statutory language that
compels such a limitation See N.Y.C. Admin. Code Title 8, § 8-107(6) (providing that it is
unlawful “[f]or any person to aid, abet, incite, compel; or coerce the doing of any of the acts
forbidden under this chapter.”). Accordingly, the Court concludes that Plaintiff can continue
with his NYCHRL aiding and abetting claim against lndividual Defendants at this stage
IV. Conclusion

For the foregoing reasons the City Defendants’ motion for summary judgment is
DENlED in part and GRANTED in part. Likewise, the lndividual Defendants’ motion for
summary judgment is DENlED in part and GRANTED in part

Specifically, the Court grants judgment in favor of the City of New York on Counts 1, 3,
8, 12, 16, 17, 18 and 19, and in favor ofthe lndividual Defendants Counts 5, 9, 10, 12, 14, 15,
17, 18, and 19. The Clerk of the Court is directed to terminate Defendants Nigro and Vreeland

Within two weeks of the date of this Order, the parties shall meet and confer regarding
settlement file a letter with the Court providing a status update, and propose dates for a
scheduling conference

This resolves Dkt. Nos. 55 and 58.

SO ORDERED.

Dated: March £l ,2019

New York, New York

  

 

v,::¢ 5 ‘ ;
V ‘ALrsoN J. NATHAN
United States District Judge

34

 

